DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0088864 to Cho et al.
	Regarding claim 21, Cho et al. teach a method for manufacturing a memory device, the method comprising: 
forming a bottom electrode layer (112) over a semiconductor substrate, a resistance switching element layer (114) over the bottom electrode layer, and a capping layer (116) over the resistance switching element layer; 
forming a top electrode (118a) over the capping layer; 
depositing a protection spacer layer over a top surface of the capping layer and a sidewall of the top electrode (¶ [0059]); 

patterning the resistance switching element layer (136) and the bottom electrode layer respectively into a resistance switching element and a bottom electrode (112a) below the top electrode and the protection spacer.
Cho et al. do not teach a method wherein the protection spacer layer comprises aluminum oxide. Aluminum oxide is a known material that is commonly used in the semiconductor art for the purpose of forming protective spacers. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize aluminum oxide since it is a known material that is well suited for the intended use.
	Regarding claim 22, Cho et al. teach a method wherein etching the protection spacer layer is performed such that a top surface of the resistance switching element is covered by the capping layer (Fig. 8).
	Regarding claim 23, Cho et al. teach a method wherein etching the protection spacer layer comprises an anisotropic etch process (¶ [0059]), which is understood to be a low pressure ion beam etch.
	Regarding claim 24, Cho et al. teach a method further comprising; 
forming a dielectric layer (102) over the semiconductor substrate; and 
forming a bottom electrode via (104) in the dielectric layer prior to forming the bottom electrode layer, the resistance switching element layer, and the capping layer, wherein patterning the resistance switching element layer and the bottom electrode layer is performed such that a recess is formed in the dielectric layer.
	Regarding claim 25, Cho et al. teach a method, wherein patterning the resistance switching element layer and the bottom electrode layer comprises an IBE process (¶ [0065]).
Allowable Subject Matter
Claims 1 – 3, 5 – 7, 9 – 15, 26 and 27 are allowed.
Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive.
With respect to claim 21, Applicant argues that Cho et al. do not teach a protective spacer comprising aluminum oxide. Examiner agrees that Cho et al. do not teach this feature. However, aluminum oxide is a well known material that is commonly used for forming protective spacers. It would have been obvious to one of ordinary skill in the art to utilize a known material that is well suited for the intended use.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814